       Case 6:17-cr-00455-AA        Document 82      Filed 07/09/21              Page 1 of 10



Richard L. Fredericks
750 Lawrence Street, Suite 2
Eugene, OR 97401
(541) 343-6118
rlfred@comcast.net

Attorney for Defendant Sales




                     IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


 UNITED STATES OF AMERICA,                        6:17-cr-00455-AA

                                     Plaintiff,   PETITION TO ENTER PLEA OF
                                                  GUILTY, CERTIFICATE OF COUNSEL
                      vs.                         AND ORDER ENTERING PLEA

 RICHARD MACADANGDANG SALES,

                                   Defendant.

       The defendant represents to the Court:

       1.     My name is Richard Macadangdang Sales. I am 71 years old. I have numerous

years of college education. I request that all proceedings against me be in my true name.

       2.     My attorney is Richard L. Fredericks.

       3.     My attorney and I .have discussed my case fully. I have received a copy of the

Sperseeding Information. I have read Information, and I have discussed it with my attorney.

My attorney has counseled and advised me concerning the nature of each charge, any lesser-

included offense(s), and the possible defenses that I might have in this case. I have been


Page 1 - Petition to Enter Plea of Guilty, Certificate of Counsel, And Order Entering Plea
                                                      C:\Users\Richard\Documents\Clients\Sales, Richardlplea petition.wpd
           Case 6:17-cr-00455-AA        Document 82      Filed 07/09/21               Page 2 of 10



advised and understand that the elements of the charge alleged against me to which I am

pleading "GUILTY" are as follows: Count 1: that the defendant

           a) knowingly devised or intended to devise a material scheme of artifact to defraud

or obtain money by means of false or fraudulent pretenses, representations or promises, or

admissions of fact;

           b) the statements made or facts omitted as part of the scheme were material; that is ,

they had a natural tendency to influence , or were capable of influencing, a person to part

with money or property;

           c) the defendant acted with the intent to defraud; that is the intent to deceive or cheat;

and

           d) the defendant used, or caused the use of interstate wires to carry out or attempt to

carry out an essential part of the scheme.

      4.          I know that if I plead "GUILTY," I will have to answer any questions that the

judge asks me about the offense to which I am pleading guilty. I also know that ifl answer

falsely, under oath, and in the presence of my attorney, my answers could be used against me

in a prosecution for perjury or false statement.

           5.     I am not under the influence of alcohol or drugs. I am not suffering from any

injury, illness or disability affecting my thinking or my ability to reason. I have not taken any

drugs or medications within the past seven days except Metformin (blood sugar), Rosuvastin




Page 2 - Petition to Enter Plea of Guilty, Certificate of Counsel, And Order Entering Plea
                                                           C:\Users\Richard\Documents\Clients\Sales, Richardlplea petition.wpd
       Case 6:17-cr-00455-AA        Document 82      Filed 07/09/21               Page 3 of 10



( cholesterol, blood pressure), Lisinopril (heart medcation). None of those medications affect

my ability to think or clearly reason.

       6.     I understand that conviction of a crime can result in consequences in addition

to imprisonment. Such consequences include deportation, or removal from the United

States, or denial of naturalization, if I am not a United States citizen; loss of eligibility to

receive federal benefits; loss of certain civil rights (which may be temporary or permanent

depending on applicable state or federal law), such as the right to vote, to hold public office,

and to possess a firearm; and loss of the privilege to engage in certain occupations licensed

by the state or federal government.

       7.     I know that I may plead "NOT GUILTY" to any crime charged against me and

that I may persist in that plea if it has already been made. I know that if I plead "NOT

GUILTY" the Constitution guarantees me:

              a.      The right to a speedy and public trial by jury, during

              which I will be presumed to be innocent unless and until I am

              proven guilty by the government beyond a reasonable doubt and

              by the unanimous vote of twelve jurors;

              b.      The right to have the assistance of an attorney at all stages of the

              proceedings;




Page 3 - Petition to Enter Plea of Guilty, Certificate of Counsel, And Order Entering Plea
                                                      C:\Users\Richard\Documents\Clients\Sales, Richard\plea petition.wpd
          Case 6:17-cr-00455-AA       Document 82      Filed 07/09/21               Page 4 of 10



                c.     The right to use the power and process of the court to

                compel the production of evidence, including the attendance of

                witnesses in my favor;

                d.     The right to see, hear, confront, and cross-examine all witnesses called

                to testify against me;

                e.     The right to decide for myself whether to take the witness stand and

                testify, and if I decide not to take the witness stand, I understand that no

                inference of guilt may be drawn from this decision; and

                f.     The right not to be compelled to incriminate myself.

          8.    I know that if I plead "GUILTY" there will be no trial before either a judge or

a Jury.

          9.    In this case I am pleading "GUILTY" under Rule ll(c)(l)(B). My attorney has

explained the effect ofmy plea under Rule 1 l(c)(l)(B) to be as follows:

                I plead guilty under Rule 1 l(c)(l)(B); therefore, although the judge
                will consider the recommendations and agreements of both the
                prosecution and the defense attorneys concerning sentencing, the
                judge is not obligated to follow those recommendations or
                agreements. If the judge imposes a sentence different from what I
                expected to receive under the terms of my plea agreement with the
                prosecutor, I do not have a right to withdraw my plea.

          10.   I know the maximum punishment which can be imposed upon me for the

crimes to which I am pleading guilty is 20 years imprisonment and a fine of $250,000.




Page 4 - Petition to Enter Plea of Guilty, Certificate of Counsel, And Order Entering Plea
                                                         C:\Users\Richard\Documents\Clients\Sales, Richard\plea petition.wpd
       Case 6:17-cr-00455-AA       Document 82       Filed 07/09/21              Page 5 of 10



       11.    I know that the judge, in addition to any other penalty, will order a special

assessment as provided by law in the amount of $100.00.

       12.    I know that ifl am ordered to pay a fine, and I willfully refuse to pay that fine,

I can be returned to court, where the amount of the unpaid balance owed on the fine can be

substantially increased by the judge and I can be imprisoned for up to one year.

       13.    My attorney has discussed with me the Federal Sentencing Guidelines. I know

The Guidelines are advisory, not mandatory.          I also know the sentencing judge, in

determining the particular sentence to be imposed, must consider those factors set forth in

Title 18, United States Code, Section 3553(a), including, but not limited to: the nature and

circumstances of the offense, my own history and characteristics, the goals of sentencing

(punishment, deterrence, protection, and rehabilitation), and the sentencing range established

by the advisory Guidelines. If my attorney or any other person has calculated a guideline

range for me, I know that this is only advisory, and is only one of the factors that the judge

will consider in making a final decision as to what sentence will be imposed. I also know

that a judge may not impose a sentence greater than the maximum sentence referred to in

paragraph (10) above.

       14.    I know from discussion with my attorney that, under the Federal Sentencing

Guidelines, if I am sentenced to prison I am not entitled to parole. I will have to serve the

full sentence imposed except for any credit for good behavior that I earn. I can earn credit




Page 5 - Petition to Enter Plea of Guilty, Certificate of Counsel, And Order Entering Plea
                                                      C:\Users\Richard\Documents\Clients\Sales, Richarcl\plea petition.wpd
       Case 6:17-cr-00455-AA         Document 82      Filed 07/09/21              Page 6 of 10



for good behavior in prison at a rate of up to 54 days for each year of imprisonment served.

Credit for good behavior does not apply to a sentence of one year or less.

       15.    I know that if I am sentenced to prison, the judge will impose a term of

supervised release to follow the prison sentence. During my supervised release term I will

be supervised by a probation officer according to terms and conditions set by the judge. In

my case, a term of supervised release can be up to 3 years. If I violate the conditions of

supervised release, I may be sent back to prison for up to 2 years.

       16.    I know that in addition to or in lieu of any other penalty, the judge can order

restitution payments to any victim of any offense to which I plead guilty. I am also informed

that, for certain crimes of violence and crimes involving fraud or deceit, it is mandatory that

the judge impose restitution in the full amount of any financial loss or harm caused by an

offense. If imposed, the victim can use the order of restitution to obtain a civil judgment lien.

A restitution order can be enforced by the United States for up to twenty (20) years from the

date of my release from imprisonment, or, ifl am not imprisoned, twenty (20) years from the

date of the entry of judgment. If I willfully refuse to pay restitution as ordered, a judge may

resentence me to any sentence which could originally have been imposed.

       17.     On any fine or restitution in an amount of $2,500 or more, I know that I will

be required to pay interest unless that fine or restitution is paid within fifteen ( 15) days from

the date of the entry of judgment.




Page 6 - Petition to Enter Plea of Guilty, Certificate of Counsel, And Order Entering Plea
                                                       C:\Users\Richard\Documents\Clients\Sales, Richard\plea petition.wpd
       Case 6:17-cr-00455-AA        Document 82      Filed 07/09/21              Page 7 of 10



       18.     Ifl am on probation, parole, or supervised release in any other state or federal

case, I lmow that by pleading guilty in this court my probation, parole or supervised release

may be revoked and I may be required to serve time in that case, which may be consecutive,

that is, in addition to any sentence imposed on me in this court.

       19.     Ifl have another case pending in any state or federal court, I lmow that my Plea

Petition in this case does not apply to my other case(s), and that I can be faced with

consecutive sentences of imprisomnent.

       20.     My plea of "GUILTY" is based on a Plea Agreement that I have made with the

prosecutor. That Plea Agreement is submitted herewith.

       21:-.   No officer or agent of any branch of government (federal, state or local) or

anyone else has promised or suggested that I will receive a lesser term of imprisonment, or

probation, or any other form ofleniency ifl plead "GUILTY." I understand that I cannot rely

on any promise or suggestion made to me by a government agent or officer which is not

stated in writing, or which is not presented to the Judge in my presence in open court at the

time of my entry of my plea of guilty.

       22.     My plea of "GUILTY" is not the result of force, threat, or intimidation.

       23.     I hereby request that the judge accept my plea of "GUILTY" to the following

count: Count 1.

       24.     I know that the judge must be satisfied that a crime occurred and that I

committed that crime before my plea of "GUILTY" can be accepted. With respect to the


Page 7 - Petition to Enter Plea of Guilty, Certificate of Counsel, And Order Entering Plea
                                                      C:\Users\Richard\Documents\Clients\Sales, Richard\plea petition.wpd
        Case 6:17-cr-00455-AA         Document 82       Filed 07/09/21              Page 8 of 10



charge to which I am pleading guilty, I represent that I did the following acts and that the

following facts are true:

       Count 1: In January 2012, I guaranteed a $45,000 loan made by Adult Victim
       A.D. to two other individuals. I provided a "warrant" document to the two
       individuals to be used as an inducement to A.D. to complete the loan. At the
       time of the loan, I knew that the loan and the warrant included materially
       fraudulent terms or I was aware of the high probability that the loan and
       warrant included materially fraudulent term, and deliberately avoided learning
       the truth.

        25.     I offer my plea of "GUILTY" freely and voluntarily and of my own accord and with

a full understanding of the allegations set forth in the Indictment or Information, and with a full

understanding of the statements set forth in this Petition and in the Certificate of my attorney that

is attached to this Petition.

        SIGNED by me in the presence of my attorney, after reading all of the foregoing pages ~nd

paragraphs of this Petition on this 9th day of July, 2021.




                                             ~-s---
                                              Defendant




Page 8 - Petition to Enter Plea of Guilty, Certificate of Counsel, And Order Entering Plea
                                                         C:\Users\Richard\Documents\Clients\Sales, Richardlplea petition.wpd
         Case 6:17-cr-00455-AA         Document 82       Filed 07/09/21     Page 9 of 10



                                  CERTIFICATE OF COUNSEL

        The undersigned, as attorney for defendant Richard M. Sales, hereby certifies:

        1.      I have fully explained to the defendant the allegations contained in the Indictment or

Information in this case, any lesser-included offense(s), and the possible defenses which may apply

in this case.

        2.      I have personally examined the attached Petition To Enter Plea of Guilty And Order

Entering Plea, explained all its provisions to the defendant, and discussed fully with the defendant

all matters described and referred to in the Petition.

        3.      I have explained to the defendant the maximum penalty and other consequences of

entering a plea of guilty described in paragraphs (6)-(20) of the Petition, and I have also explained

to the defendant the applicable Federal Sentencing Guidelines.

        4.      I recommend that the Court accept the defendant's plea of "GUILTY."

        SIGNED by me in the presence of the above-named defendant, and after full discussion with

the defendant of the contents of the Petition To Enter Plea of Guilty on the 9th day of July, 2021 .


                                              ./U[~
                                               Richard L. Fredericks
                                               Attorney for Defendant




Page 9 - CERTIFICATE OF COUNSEL
       Case 6:17-cr-00455-AA         Document 82       Filed 07/09/21     Page 10 of 10



                                   ORDER ENTERING PLEA

       I find that the defendant's plea of GUILTY has been made freely and voluntarily and not out

of ignorance, fear, inadvertence, or coercion. I further find the defendant has admitted facts that

prove each of the necessary elements of the crime(s) to which the defendant has pled guilty.

       IT IS THEREFORE ORDERED that the defendant's plea of GUILTY be accepted and

entered as requested in this Petition and as recommended in the Certificate of defendant's attorney.

       DATED this 9th of July, 2021, in open court.




                                              The Honorable Ann Aiken
                                              U.S. District Court Judge




Page 10 - ORDER ENTERING PLEA
